                         UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF WISCONSIN



JOHN BELLOCCHIO; and                            )
FETCH & MORE, Inc.,                             )
                                                )
               Plaintiffs,                      )
                                                )
v.                                              )                   Civil Case No.
                                                )                   2:20-cv-1589
THE KENOSHA GUARD;                              )
KEVIN MATHEWSON, Commander of Kenosha Guard; )
RYAN BALCH, Member of Boogaloo Boys;            )
THE BOOGALOO BOIS;                              )
KYLE RITTENHOUSE;                               )
WOLVERINE WARRIORS;                             )
BRIAN HIGGINS;                                  )
THE PROUD BOYS;                                 )
GAVIN MCINNES, Founder of the Proud Boys;       )
CENSORED.TV, a U.S. corporation;                )
ENRIQUE TARRIO, Chairman of the Proud Boys;     )
ERIC DOE, Leader of Wisconsin Proud Boys Chap.; )
BRAD DOE, Deputy Commander of Wisconsin         )
Chapter of the Proud Boys; and                  )
AUGUSTUS SOL INVICTUS, Commander of the         )
Fraternal Order of Alt-Knights,                 )
                                                )
               Defendants.                      )
________________________________________________)


                PLAINTIFF’S MOTION TO WITHDRAW COMPLAINT &
                         DISMISS WITHOUT PREJUDICE


       COMES NOW the Plaintiff, by and through his attorney, and hereby requests that

this Honorable Court grant his motion to withdraw the complaint filed in this case on October

19, 2020, and dismiss the suit without prejudice. In support whereof, he states the following:




           Case 2:20-cv-01589-PP Filed 12/07/20 Page 1 of 2 Document 4
       Due to the extreme financial duress Defendants have placed him under, Plaintiff is unable

to procure the funds to continue prosecuting this suit.

       Therefore, he wishes to withdraw the complaint, and requests this Honorable Court dismiss

the suit without prejudice, so it may be brought at another time.



       WHEREFORE, Plaintiff requests the Court grant this motion to withdraw, and dismiss

Bellochio v. Kenosha Guard, et al., 2:20-cv-1589, without prejudice.



                                                      Respectfully submitted,

                                                      /s/ Jennifer Sirrine

                                                      Attorney for Plaintiffs

                                                      21st Century Law
                                                      451 King Street
                                                      P.O. Box 1504
                                                      Littleton, MA 01460
                                                      Reg. No. 706180
                                                      (978) 616-4852
                                                      j.d.sirrine@centurylaw.org




           Case 2:20-cv-01589-PP Filed 12/07/20 Page 2 of 2 Document 4
